His Honor JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is a claim against defendant personally for repairs made to a dredge boat belonging to the Suburban Bealty Co., and leased to the Winamac Bridge Co.
The trial Judge thus disposed of the matter and we adopt his views:
“The evidence of three witnesses shows that the credit herein was extended to Edward Wisner. When he was interviewed he apparently was indifferent as to whether the credit was. extended to him and did not explain that the Winamac Bridge Co., was the party for whom the work was to be done, and that the Suburban Co., was the owner of the dredge to be repaired. In fact his relation to those companies seem so secure that he did not indicate that either of these companies was the real obligor, but allowed the repairs to be made by plaintiff on his credit; and he cannot now escape the responsibility arising from conditions he permitted others to act upon. He is estopped. ’ ’
The contentions set up that defendant ordered the re pairs for account of the Suburban Bealty Co., is disposed of by, evidence introduced by himself, to-wit: Document D. 10, showing that at a meeting of the directors of said company, at which he presided, a resolution was adopted (without objection from him) declaring in effect that the repairs were not ordered by said Surburban Co., or for its account; and Document D 11, showing that said Suburban Co., (of which he was then president) assumed the position that the Winamac Bridge Co., was primarily liable and the Suburban Co., only as surety.
*242Opinion and decree, May 4, 1914.
Rehearing refused, June 1. 1914.
Writ denied June 30, 1914.
In this however we mean to express no opinion as to the rights of Wisner and the Suburban Co. inter sese.
Judgement affirmed.